Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
2.		The response filed on 19 October 2021 has been entered into the record and have been fully considered. Claims 1-10 are currently pending. 

Election/Restrictions
3.		Applicant's election without traverse of Group I, claims 1, 5-10, in the reply filed on 19 October 2021 is acknowledged. 
4.		 Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 October 2021.
5.		The requirement is deemed proper and is therefore, made FINAL.
6.    		Claims 1, and 5-10, drawn to a method of treating patients with multiple sclerosis, are being considered for examination in the instant application.

Claim Rejections - 35 USC § 103

7.		The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.		This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

9.		 Claims 1, and 5-10 are rejected under 35 U.S.C. 103(a) as being obvious over De Luca et al., (US Patent 7,713,947, dated 5/11/2010, with a prior filing date of 12/22/2004, provisional application number 60/638669), in view of Rieckmann et al (J Neurol 251: 1329-1339, 2004) (both references are listed in the IDS).
10.		The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).  
11.		The claims are drawn to a method of treating patients suffering from MS and who are refractory to a conventional therapy, comprising administering Cladribine in combination with 
12.		De Luca et al. teach an improved dosing regimen of orally administered Cladribine for treating relapsing-remitting MS (RRMS) or early secondary progressive MS (abstract), comprising (i) an induction period wherein the total dose of Cladribine is about 1.5 (or about 1.7 mg/kg) to about 3.5 mg/kg, (ii) a Cladribine-free period, (iii) a maintenance period wherein the total dose of Cladribine at the end is lower than that achieved at the end of (i), and (iv) a Cladribine free period (col 12, lines 19-33; Summary of the Invention - cols 3 and 4; col 8, lines 25-41; col 9, lines 40-53); wherein Cladribine is administered in combination with IFN-beta (col 7, lines 21-22; col 12, para 2; col 13, lines 60-62; claims 1, 12, 18-20, 28, 35) (instant claims 1, 5-9). De Luca et al also teach that during RRMS, an incomplete recovery from relapses results in accumulation of disability (col 1, last para), thereby suggesting that an increased manifestation of disability and disease score is observed by failure of treatment (or being refractory to treatment). The reference teaches that the induction (up to 4 or 2 months), and the following Cladribine free period (up to 8 or 10 months) can last about 1 year (col 8, lines 43-67; instant claims 6-7, 10). 
13.		De Luca et al. do not explicitly teach that the patient population is refractory to a conventional therapy.
14.		Rieckmann et al teach that an escalating immunotherapy to RRMS patients or patients who do not respond to standard basic therapy (i.e. are refractory to conventional therapy), can be considered for other combination therapeutic protocols. The reference teaches that combination therapies “should only be considered after the failure of licensed monotherapies” (page 1335, col 1, para 3). 
15.		It would have been, therefore, obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify a method of treating MS patients by administering Cladribine in combination with IFN-beta to RRMS patients as taught by De Luca et al., by administering to patients who are refractory to a conventional or a standard basic therapy in view of Rieckmann et al. The person of ordinary skill would have been motivated to administer to a relapsing MS patient who has exhibited refractoriness to a conventional therapy, because treatment failure by monotherapies would obviously lead to incomplete recovery from relapses and increased accumulation of disability. The person of ordinary skill in the art would have expected reasonable amount of success because switching treatment to another therapeutic or a combination therapy for non-responders was part of a routine optimization protocol in MS therapy (Rieckmann et al. page 1335, col 1, para 3) at the time the instant invention was made.
16. 		Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.


17.		Claims 1 and 5-10 are rejected under 35 U.S.C. 103(a) as being obvious over De Luca et al., (WO 2006/067141, dated 6/29/2006), in view of Rieckmann et al (2004). 
18.		De Luca et al. teach an improved dosing regimen of orally administered Cladribine for treating relapsing-remitting MS (RRMS) or early secondary progressive MS (abstract; page 5, para 1, 2), comprising (i) an induction period wherein the total dose of Cladribine is about 1.5 mg/kg (or about 1.7 mg/kg)  to about 3.5 mg/kg, (ii) a Cladribine-free period, (iii) a maintenance period wherein the total dose of Cladribine at the end is lower (about 1.7 mg/kg) than that achieved at the end of (i) , and (iv) a Cladribine free period (page 21, lines 1-12; Summary of the Invention – pages 5-6); wherein Cladribine is administered orally (page 5, lines 2-4; page 21, lines 1-12; claims 1, 11, 12). The reference teaches that Cladribine is administered in combination with IFN-beta (page 11, para 3). De Luca et al teach that during RRMS, an incomplete recovery from relapses results in accumulation of disability (page 2, para 2), thereby suggesting that an increased manifestation of disability and disease score is observed by failure of treatment. The reference teaches that the induction (up to 4 or 2 months) and the following Cladribine free period (up to 8 or 10 months) can last about 1 year (page 14, lines 7-28; page 15, lines 1-5); as well as the maintenance (about 2 months) and the following Cladribine free period (about 10 months) can last up to about 1 year (page 15, lines 6-15, 23-25) (i.e. steps (i) through (iv) lasts about 2 years) (page 7, lines 9-12); wherein the total dose at the end of the induction period is from about 1.7 mg/kg to about 3.5 mg/kg, or is about 1.7 mg/kg or 3.5 mg/kg (page 13, lines 24-29; page 14, lines 1-6, 17-21) (instant claims 6-7, 10). 
19.		De Luca et al. do not explicitly teach that the patient population is refractory to a conventional therapy, even though the reference teaches the inclusion of RRMS patients for treatment with Cladribine regimen.

21.		It would have been, therefore, obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify a method of treating MS patients by administering Cladribine to RRMS patients as taught by De Luca et al., by administering the drug to patients who are refractory to a conventional or a standard basic therapy and those that can benefit with intensified immunosuppression in view of Rieckmann et al. The person of ordinary skill would have been motivated to administer to a relapsing MS patient who has exhibited refractoriness to a conventional therapy, because treatment failure by monotherapies would obviously lead to incomplete recovery from relapses and increased accumulation of disability. The person of ordinary skill would have been further motivated to use Cladribine in view of Rieckmann teachings, as it is known to be immunosuppressive, and has been used for treating RRMS patients. The person of ordinary skill in the art would have expected reasonable amount of success because switching treatment to another therapeutic for non-responders was part of a routine optimization protocol in MS therapy (Rieckmann et al. page 1335, col 1, para 3) at the time the instant invention was made.
22. 		Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

	NOTE: The above rejections will be withdrawn upon submission of a statement establishing common ownership or an obligation of assignment to the same entity under 35 USC 103(c) 

23.		Claims 1, and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grieb et al (Arch Immunol Therap Exp 43: 323-327, 1995), in view of Jacobs et al (Ann Neurol 39: 285-294, 1996), and further in view of Rieckmann et al (2004). 
instant claims 1, 5-10).
25.		Even though the induction, maintenance and free periods can be derived from the protocol taught by Grieb et al (as explained above), the reference does not explicitly teach induction duration for about 4 or 2 months (claim 5), maintenance duration for about 2 months (claim 9), a Cladribine free duration after induction and maintenance as recited in claims 5, 8-10, and the total dose recited in claims 1 and 5-7.
26.		However, the differences between the claimed method and the prior art method appears to be one of optimization of conditions of administration. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the administration conditions of Cladribine to arrive at the administration conditions recited in the 
27.		Additionally, dosages and administration periods are results-effective variables which can be optimized.  In the case of administering Cladribine, one of skill in the art would clearly recognize that doses must be timed sufficiently to maintain the efficacy of the drug in vivo and that the timing of dosages can be variable and could easily be optimized by a treating physician based on the needs and physiology of an individual patient.  As such, the duration of treatment and the dosages would amount to nothing more than routine experimentation that can be optimized on an individual patient basis (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  " Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As dosage optimization is routine in the art of medicine and pharmacology, the claims are considered to be prima facie obvious.
28. 		Grieb et al do not teach administration of IFN-beta. 
29. 		Jacobs et al teach intramuscular injection of IFN-beta-1a (recombinant IFN having the same sequence as natural IFN-beta) to relapsing MS patients who have symptoms for at least one year prior to treatment, wherein IFN-beta is administered weekly for up to 104 weeks (i.e. about 2 years) (page 286, col 1, para 2; col 2, para 2). The reference also teaches that the treatment resulted in improving relapsing MS by reducing disease activity, (abstract).
30.		Neither Grieb et al. nor Jacobs et al. teach a method of treating MS by administering Cladribine in combination with IFN-beta. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references and to treat MS patients with both Cladribine and IFN-beta.  Each of the therapeutics had been taught by the prior art to treat relapsing MS symptoms. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant treatment claims, given the teaching of the prior art of treating MS using Cladribine or IFN-beta, it would have been obvious to treat the same patient population with both Cladribine and IFN-beta because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful as therapeutics for the treating the same disease (MS). Furthermore, it is established in the art that combination therapies are recommended for various diseases including MS to tackle the different aspects of the disease. One of ordinary skill in the art would have reasonably expected success by treating MS patients with either or both of the therapeutics, since both drugs had been demonstrated in the prior art for MS treatment.  
31.		Grieb et al, or Jacobs et al do not teach that the patient population is refractory to a conventional therapy.
32.		The teachings of Rieckmann et al. are set forth above.
33.		It would have been, therefore, obvious to the person of ordinary skill in the art at the time the claimed invention was made to modify a method of treating MS patients by administering Cladribine in combination with IFN-beta to RRMS patients as taught by Grieb et al, and Jacobs et al., by administering to patients who are refractory to a conventional or a standard basic therapy in view of Rieckmann et al. The person of ordinary skill would have been motivated to administer to a relapsing MS patient who has exhibited refractoriness to a conventional therapy, because treatment failure by monotherapies would obviously lead to incomplete recovery from relapses and increased accumulation of disability. The person of ordinary skill in the art would have expected reasonable amount of success because switching treatment to another 
34. 		Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

Double Patenting
Non-Statutory
35.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
36.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
37.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

38.		Claims 1, 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of US Patent 9,925,151. 
39.		Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of treating MS patients who are refractory to at least one conventional therapy for MS, comprising administering IFN-beta in combination with Cladribine, wherein Cladribine is administered following the sequential steps of 
40.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,925,151.


41.		Claims 1, 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 10,555,913. 
42.		Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of treating MS patients who are refractory to at least one conventional therapy for MS, comprising administering IFN-beta in combination with Cladribine, wherein Cladribine is administered following the sequential steps of induction, Cladribine free period, maintenance and another Cladribine free period; and wherein the duration and dosing are identical. 
	Since the ‘913 patent claims recite a species of the instant broader claims, the ‘913 claims anticipate instant claims. 
43.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,555,913.



44.		Claims 1, 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of US Patent 7,713,947 in view of Rieckmann et al (2004). 

45.		The only differences between the instant claims and the claims of the ‘947 patent is as follows:
Instant claims recite that the MS patient is refractory to at least one conventional therapy, while the claims of the ‘947 patent do not recite this limitation. However, it would have been obvious to the person of ordinary skill in the art at the time the ‘947 patent was filed to modify a method of treating MS patients comprising administering Cladribine in combination with IFN-beta to patients, by administering to patients who are refractory to a conventional or a standard basic therapy in view of Rieckmann et al. The person of ordinary skill would have been motivated to administer to a relapsing MS patient who has exhibited refractoriness to a conventional therapy, because treatment failure by monotherapies would obviously lead to incomplete recovery from relapses and increased accumulation of disability. The person of ordinary skill in the art would have expected reasonable amount of success because switching treatment to another therapeutic or a combination therapy for non-responders was part of a routine optimization protocol in MS therapy (Rieckmann et al. page 1335, col 1, para 3) at the time the instant invention was made.
The instant claims are therefore, rendered obvious or are anticipated by the method claims of ‘947 patent.


47.		Claims 1, 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of US patent 8,377,903, in view of Rieckmann et al (2004). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of treating patients suffering from MS comprising administering Cladribine in combination with IFN-β, wherein Cladribine is orally administered, following the steps of induction period where the total dose of Cladribine reached at the end of the period is from about 1.7 mg/kg (i.e. about 1.5 mg/kg) to about 3.5 mg/kg; a maintenance period where the total dose of Cladribine is lower or equal to that at the end of the induction period; and a Cladribine free period after each of the induction and the maintenance periods wherein no Cladribine is administered. 
48.		The only difference between the instant claims and the claims of the ‘903 patent is as follows: 
Instant claims recite that the MS patient is refractory to at least one conventional therapy, while the claims of the ‘903 patent do not recite this limitation. However, it would have been obvious to the person of ordinary skill in the art at the time the ‘903 patent was filed to modify a method of treating MS patients comprising administering Cladribine in combination with IFN-beta to RRMS patients, by administering to patients who are refractory to a conventional or a standard basic therapy in view of Rieckmann et al. The person of ordinary skill would have been motivated to administer to a relapsing MS patient who has exhibited refractoriness to a conventional therapy, because treatment failure by monotherapies would obviously lead to incomplete recovery from relapses and increased accumulation of disability. The person of ordinary skill in the art would have expected reasonable amount of success because switching treatment to another therapeutic or a combination therapy for non-responders was part of a 
The instant claims are therefore, rendered obvious or are anticipated by the method claims of ‘903 patent.
49.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 8,377,903.

Advisory information
50. 		No claims are allowed.
		             51.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

							                        Rieckmann et al. Therap Adv Neurol Disorders 1: 181-192, 2008 
(Reference reiterating the escalation of immunotherapy in RRMS patients, including those that are non-responders to a basic therapy)

Comi and Martino, (Clin Neurol Neurosurg 108: 339-345, 2006, especially abstract) 
(Reference recommending combination therapy for effectively treating MS).

Cladribine – Wikipedia <Cladribine - Wikipedia>, pages 1-10, downloaded on 3/11/22
(Reference teaching that cladribine suppresses lymphocytes, and is immunosuppressive (page 4, para 4, 5)

52.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037.  The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
53.				If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
54.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/A. D./
Examiner, Art Unit 1649
9 March 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644